PER CURIAM.
Appellant D.I. challenges the court’s order finding him guilty of grand theft, burglary of a conveyance, criminal mischief, and resisting arrest without violence; and adjudicating him delinquent based upon the finding that he committed the offenses of grand theft and burglary.1 Holding that the state failed to produce sufficient evidence to support the convictions, we reverse. See R.M. v. State, 450 So.2d 897 (Fla. 3d DCA 1984); R.M. v. State, 412 So.2d 44 (Fla. 3d DCA 1982); R.A.L. v. State, 402 So.2d 1337 (Fla. 3d DCA 1981); B.L.W. v. State, 393 So.2d 59 (Fla. 3d DCA 1981). See also B.P. v. State, 515 So.2d 423 (Fla. 3d DCA 1987); C.P.P. v. State, 479 So.2d 858 (Fla 1st DCA 1985); J.K. v. State, 448 So.2d 71 (Fla. 3d DCA 1984).
Reversed and remanded with directions to discharge appellant.

. The court withheld adjudication as to criminal mischief and resisting arrest without violence.